Citation Nr: 1527878	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  07-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine, (previously post traumatic lumbosacral strain) currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Los, Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which recharacterized the previously service-connected post traumatic lumbosacral strain to "DDD of the lumbar spine," and increased the 20 percent rating to 30 percent, effective November 2004.  The Veteran disagreed with the 30 percent rating, indicating that he was no longer able to work due to his lumbar spine disability, and the current appeal ensued.  

In May 2011, a claim for TDIU was filed.  

Thereafter, by a rating decision of August 2011, the AOJ proposed to reduce the Veteran's 30 percent rating for his lumbosacral spine, indicating that clear and unmistakable error (CUE) had been made in the January 2005 rating decision by granting a 30 percent rating, a rating that was only available for cervical spine disability.  The Veteran submitted no additional evidence.    

By rating decision of August 2014, the 30 percent rating was decreased to 20 percent, effective November 2014, and the claim for TDIU was denied.  The TDIU is also included in this case pursuant to Rice v. Shinseki, 22 Vet. App. 447   (2009) as it was reasonably raised by the record in the increased rating claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his lumbosacral spine disability is more severe than currently rated.  The Veteran complains that he now is unable to walk unassisted and he is no longer able to work as a result of his lumbosacral spine disability.  In his January 2007 VA 9, substantive appeal, he indicated that his lumbosacral spine disability had worsened.  In a January 2015 VA outpatient report, his examiner stated that the Veteran's low back disability had not gotten better, it had worsened.  

 A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his lumbosacral spine disorder, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Additionally, it was noted that the Veteran's rating for his lumbosacral spine was decreased from 30 percent to 20 due to CUE.  It was also reported that he did not report to a scheduled June 2014 VA examination scheduled in connection with this claim and no good cause had been shown for not reporting to the examination.  However, the Veteran submitted a statement indicating, in pertinent part, that he was hospitalized for surgery of his back at the time of the examination and was therefore not able to report.  His last VA examination was in June 2011, therefore his medical evidence needs to be updated in this claim.  Preliminarily, the Board would also note that the expressed basis for CUE would not appear to support such a conclusion given the fact that assigned ratings may not always correlate directly with the specific ratings provided within the applicable rating criteria.  For example, there are many codes, such as the rating criteria for the back, which would allow for additional incremental increases based on limited motion under DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, a Social Security disability decision was submitted in connection with this claim.  This decision indicated that the Veteran was unable to work as a result of his lumbosacral spine.  However, the medical evidence used to make this determination was not associated with the claims folder.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the Veteran is in receipt of Social Security disability benefits, the relevancy of the records used to make this favorable decision should be reviewed prior to a decision being made regarding his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, since 2005, (not presently associated with the file) that may have come into existence since the time the claims file was last updated by the AOJ. 
 
2.  Obtain adjudicative documents and the records considered by the Social Security Administration in making its decision for Social Security disability benefits.  Any negative response should be included with the claims file.  
 
3.  Following completion of the above, schedule an appropriate VA orthopedic disorders examination to determine the current severity of the Veteran's service-connected DDD of the lumbosacral spine.  The claims folder (to include the electronic claims files) must be made available to the examiner for review of the case, and the VA examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated studies should be performed, and the examiner should review the results of any studies prior to completing the report, to include the Veteran's lay statements, the SSA medical evidence, his surgical reports from 2014, and the statement of the January 2015 examiner which stated that the Veteran's lumbosacral spine had worsened.  The examiner must elicit from the Veteran and the record for clinical purposes a full work and educational history.  

The VA examiner should provide an opinion to determine whether, in the examiner's opinion, the service-connected disability is of such severity to result in an inability to secure or follow a substantially gainful occupation.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected lumbosacral spine disorder on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, (including the effects of medication used for treatment of the disability) and the Veteran's capability for performing employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The essential question is whether the Veteran is capable of performing the physical and mental acts required by his employment, not whether the Veteran can find employment  

4. After completion of the above actions, the claims for an increased rating for DDD of the lumbosacral spine and TDIU should be readjudicated.  The Veteran's TDIU claim should be reviewed for extraschedular consideration by the Compensation and Pension Director if the schedular rating is not met.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




